The contract of Williamson was not alone a verbal guarantee that the bull was a breeder, but that he would refund the purchase money, less the value of the bull for beef, upon satisfactory proof that the bull was barren. Appellee had no cause of action until this satisfactory proof was made, and this was not done until within two years of the filing of the suit. There was no unreasonable delay on appellee's part. We hold that the two years statute applies. The judgment is affirmed.
Affirmed. *Page 255